Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 23, 2021

                                      No. 04-21-00394-CV

                                       Adalgiza GARCIA,
                                           Appellant

                                                v.

                                      Derly MASCORRO,
                                            Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-20-170
                        Honorable Orlando Rodriguez, Judge Presiding

                                         ORDER
        The reporter’s record was originally due on October 18, 2021. Alma Garza, the court
reporter responsible for preparing a portion of the record, has not filed that portion. On October
26, 2021, a deputy clerk of this court sent Ms. Garza a letter notifying her of the late record and
requiring her to file the record by November 29, 2021. To date, Ms. Garza has not filed the
record or a notification of late record. Accordingly, it is ORDERED that Ms. Garza must file the
portion of the reporter’s record for which she is responsible by December 31, 2021. No
extensions of time to file the record will be granted absent extenuating circumstances.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court